The Reporter’s statement of the case:This cause having been submitted to the court upon the mandate of the Supreme Court of the United States, the court makes the following findings of fact additional to those found in 54 C. Cls., 119:II. No other officer or officers of the United States than Col. George J. Lydeclcer told L. P. and J. A. Smith that if they did not remove material, which material was not in fact the material specified under the contract, then they would be declared defaulting contractors; that the work would be taken from them; that the same would be done and charged to them, and that it would be paid for from retained percentages in the hands of the defendant due them for work already performed under their contract. Affirmed, 256 U. S., 11.